Swrrr, Oh. J.
From the facts in evidence, it appears, that the pauper, though horn in wedlock, was not the child of the husband, who had no access to the wife, but was the child of some other person. The pauper, then, was a bastard ; and the settlement must be. governed by the rules adopted in the case of bastards. By the common law, bastards acquire a settlement in the place where born, unless the mother has been removed into the place, with a view, fraudulently, to subject such place to their support. In this state, the. rule has been adopted, (hat where the mother has a settlement. *20the bastard follows it: but if tbo mother lias no settlement, the place of birth is the place of settlement, in this case, the mother bail no settlement in this state. She had one in Taunton in ¿Massachusetts ; but it does not appear that, by the laws of ¿Massachusetts, bastards follow the settlement of the mother, or that w here a bastard is born in another state, of a woman an inhabitant of some town in that state, they will admit such bastard to follow' the settlement of the mother. As, then, it does not appear, that the pauper folio wed the settlement of the mother in Massachusetts, the consequence is, that the place of her birth in this state, is the place of her set tlement. As this is agreed to he in Marlborough, that, town is liable for her support, and the plaintiffs are entitled to recover.
In this opinion the other Judges severally concurred.
.1 udgment to be given for the plaintiffs.